Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Status
With regards to claims 12-15, Applicant has provided the wrong claim status identifiers in the claim set filed 04/25/2022. As noted in the previous Office Action filed on 01/24/2022, claims 12-15 were considered to have unity of invention and were rejoined. Therefore, claims 12-15 should replace “Withdrawn” with “Previously Presented” or “Currently Amended” and while the amendment filed on 04/25/2022 has been examined on the merits, any future submissions by Applicant containing incorrect status identifiers for any of the claims may be held as non-compliant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 5,706,558).
In regard to claims 1, 6, 12, and 14, Sauer discloses a clamping apparatus (Fig. 3), comprising: 
a first elongate member (Fig. 3, clamping band 4a) having a first lateral side (Fig. 3, lateral side of 4a at 17) and an opposing second lateral side (Fig. 3, lateral side at 18 which is opposite of 17), and a predetermined width extending therebetween (Fig. 3, distance from 17 to 18 defines a predetermined width), the first elongate member having a predetermined length (Fig. 3, 4a has a predetermined length), wherein the first elongate member defines a first end and an opposite second end (See image below, a first end and an opposite second end can be defined between the corrugated section 19) such that the first end and the second end terminate the first elongate member (See image below, the first end and the second end defines the terminating ends of 4a), and an intermediary section (See image below, intermediate section defined by the corrugated section at 19) extending from the first end to the second end (See image below, 19 extends from the first end to the second end), wherein the first end and second end are non-corrugated (See image below, the first end and the second end are non-corrugated), the first lateral side of the intermediary section is corrugated along the entire length of the first lateral side of the intermediary section (See image below, 19 is corrugated along the entire length of the lateral side at 17) and the second lateral side of the intermediary section is not corrugated (See image below, second lateral side at 18 is not corrugated), wherein the corrugation of the intermediary section is structured to extend radially into an interior of a loop of the first lateral side (See image below, the corrugations at 19 extend radially into the loop defined by 4a) to reduce an inner area defined by the first lateral side (See image below, corrugations at 19 reduces an inner area);
a clamping member (Fig. 3, worm gear as shown can be interpreted as a clamping member), wherein the clamping member is configured to secure the first and second ends relative to one another to form the loop (Fig. 3, the worm gear secures the first and second ends which forms the loop as shown); and
providing a pipe (Fig. 1, pipes 1 or 2 and in 5:29-31 discloses the clamp in Fig. 3 operates fundamentally the same way as shown in Fig. 1, therefore, Fig. 1 will be used as an example of how the clamping apparatus in Fig. 3 is used), the pipe having an outer surface (Fig. 1, pipes 1 or 2 have an outer surface for the clamp 4); 
(The following are limitations of claim 14 not repeated in claims 1 and 12)
positioning the clamping apparatus proximate the outer surface of the pipe (Fig. 1, clamping apparatus 4 is proximate the outer surface of pipes 1 or 2); 
positioning the first end and the second end in the clamping member, such that the elongate member forms the loop around the pipe (Fig. 3 shows the first and second ends positioned in the worm gear and Fig. 1 shows how the clamping apparatus forms the loop around pipes 1 and 2); and 
securing the clamping apparatus at the outer surface of the pipe (Fig. 1 shows the clamping apparatus secured to the outer surface of pipes 1 and 2), wherein securing the clamping apparatus comprises modifying dimensions of the loop (Fig. 3, adjusting the worm gear modifies the dimensions of the loop to tighten or loosen the connection around pipes 1 and 2).  

    PNG
    media_image1.png
    617
    589
    media_image1.png
    Greyscale

In regard to claim 3, Sauer discloses the clamping apparatus of Claim 1, wherein the intermediary section is corrugated proximate the first lateral side and the second lateral side (Fig. 3, corrugations at 19 are proximate the first lateral side at 17 and the second lateral side 18).  
In regard to claim 4, Sauer discloses the clamping apparatus of Claim 1, wherein the corrugation of the intermediary section defines a predetermined constant depth (Fig. 3, the axial depths of the corrugations at 19 are constant).  
In regard to claim 5, Sauer discloses the clamping apparatus of Claim 1, wherein the corrugation of the intermediary section defines a variable depth (See image below, taken from Fig. 1 as an example of a close-up view of the corrugations, the circumferential depth of the corrugations defines a variable depth as shown by the arrows at different points where the center has the longest depth).

    PNG
    media_image2.png
    399
    823
    media_image2.png
    Greyscale

In regard to claim 13, Sauer discloses the method of Claim 12, wherein the method further comprises securing the clamping member to the elongate member (Fig. 3 shows the worm gear is secured to 4a which requires inserting the ends of 4a to the worm gear).  
In regard to claim 15, Sauer discloses the method of Claim 14, wherein positioning the clamping apparatus proximate the outer surface of the pipe (Fig. 1, clamping apparatus 4 is proximate the outer surface of pipes 1 and 2), further comprises: 
providing an insulating material (In 3:16-22 discloses the clamp band of 4 includes a corrosion-resistant coating which can be reasonably interpreted as an insulating material as defined by the applicant’s specification in [0048] that recites “In some embodiments, insulating material may also refer to seals, gaskets, and other members that aid in preventing galvanic corrosion between the corrugated band clamp 600 and the pipe.”); 
positioning the insulating material around at least a portion of the outer surface of the pipe (Fig. 1 shows the clamping apparatus that includes the corrosion-resistant coating positioned around at least a portion of the outer surface of pipes 1 and 2); and 
positioning the clamping apparatus proximate the insulating material such that the insulating material is secured between the clamping apparatus and the outer surface of the pipe (Fig. 1, as mentioned above, the clamping apparatus 4 is coated with a corrosion-resistant material and therefore the coating is positioned proximate to the clamping apparatus which is secured between the clamping apparatus and the outer surface of pipes 1 and 2).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 5,706,558) in view of Sulka (US 2015/0292655).
In regard to claims 16 and 17, Sauer discloses the clamping apparatus of Claim 1, but does not expressly disclose a second elongate member identical to the first elongate member and a retaining member comprising a first end secured to the first elongate member and a second end secured to the second elongate member.
In the related field of band clamps, Sulka teaches utilizing identical band clamps secured to each other (Fig. 2, a first clamp at 2, a second clamp at 3, and a third clamp as the retaining member at 4 or 5).
It would have been obvious to one having ordinary skill in the art to have modified Sauer to arrange multiple band clamps connected to each other in order to have the advantage of ease of assembly without special tools, flexibility, and aligning two tubular members of different diameters as taught by Sulka in [0003-0005].

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered with respect to claims 1, 3-6, and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679